DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods and a “program” for performing calculations. Therefore, they are directed against mathematical processes that could be performed using a pencil and paper. This judicial exception is not integrated into a practical application because no therapies are chosen or performed based on the calculated result. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no structure is claimed to limit the “program” to a non-transitory computer-readable medium, or to limit the calculations to performance by a computer versus by a person with a pencil, working on paper.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10-11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aldrich (US Patent No. 6,615,064), hereinafter Aldrich.
Regarding claims 1, 10, and 13-14, Aldrich teaches a blood glucose measurement device (Aldrich, Fig. 10, instrument 200), calculation method, and program for obtaining and calculating data related to a blood glucose level of a living body (Aldrich, column 5, line 42 - line 47; Fig. 10; column 16, line 21 - line 33; Fig. 1, microprocessor, and Fig. 5, method, these figures indicate a method and a program for calculating data), the device, method, and program comprising: a light outputting device (Aldrich, Fig. 10, LEDs 204, 206) configured to output measurement light to be input to the living body (Aldrich, Figure 10; column 16, line 21 - line 33); a light detecting device (Aldrich, Fig. 10, photodiode 210) configured to detect the measurement light propagated inside the living body and generate a detection signal in accordance with an intensity of the measurement light (Aldrich, Fig. 10; column 16, line 21 - line 33); and a computation device (Aldrich, Fig. 10, microprocessor 222) configured to obtain a time lag (Aldrich, Figure 10; column 16, line 21 - line 33) between a temporal change in a 
Regarding claims 2, 11, and 15, Aldrich teaches that the first parameter is a relative amount of temporal change or an absolute value of the oxygenated hemoglobin concentration, and the second parameter is a relative amount of temporal change or an absolute value of the deoxygenated hemoglobin concentration (Aldrich, relative amount of temporal change, (Aldrich, col. 2 lines 13-33).

Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest the use of methods of computing feature points and time lag that are detailed in these claims, in a blood glucose measurement system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Erin M Piateski/Primary Examiner, Art Unit 3792